Citation Nr: 9922645	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-07 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral inguinal 
hernias.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1988 
to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court).  The case was originally before the Board 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
bilateral inguinal hernias, claimed as groin condition.

In a decision dated May 15, 1998, the Board denied service 
connection for bilateral inguinal hernias.  The veteran 
appealed that decision to the Court.  In April 1999, the 
Secretary of Veterans Affairs (Secretary) and the appellant 
filed a Joint Motion for Remand and for Stay of Proceedings.  
In an order dated April 16, 1999, the Court vacated the 
Board's decision and remanded the matter pursuant to 
38 U.S.C. § 7252(a).  


REMAND

As detailed in the Joint Motion for Remand, additional 
evidentiary development must be completed prior to further 
consideration of this claim. 

First, the veteran has indicated that he underwent right 
hernia repair when he was two years old (i.e., approximately 
1967-68) and left hernia repair in 1982.  The medical records 
regarding the veteran's surgeries prior to his military 
service are relevant to his claim, and an effort to obtain 
these records is therefore warranted.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 
1991).  

Second, it is necessary to obtain further medical opinions as 
to whether the veteran's bilateral hernias were aggravated by 
his military service.  The opinions of record from Yome 
Oshinowo, M.D., and Jorge Cue, M.D., are contradictory and 
must be reconciled.  

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran complete the 
necessary releases (including complete 
names, addresses, and dates of treatment) 
for (a) the physician(s) that treated him 
in approximately 1967-68 for his right 
hernia; (b) the medical facility where he 
underwent surgery for his right hernia in 
approximately 1967-68; (c) the 
physician(s) that treated him in 
approximately 1982 for his left hernia; 
(d) the medical facility where he 
underwent surgery for his left hernia in 
approximately 1982; (e) any relevant 
medical facilities or physician(s) that 
treated the veteran subsequent to his 
hernia surgeries but prior to service; 
and (f) any and all medical facilities 
that have treated the veteran for his 
hernias since his separation from 
service, to include VA facilities if 
appropriate.  

The RO must then request all records 
referenced by the veteran that are not 
already associated with the claims file.  
If the RO is unable to obtain any of the 
listed records, tell the veteran and his 
representative, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

2.  After obtaining as many of the above 
treatment records as possible and/or 
providing the veteran an opportunity to 
submit such records, send the veteran's 
claims folder to a qualified specialist 
at the VA Medical Center.  The examiner 
is asked to indicate in the report that 
he or she has reviewed the claims file, 
with special attention to (a) the 
veteran's sworn testimony in 1996 and 
1997; (b) service medical records; (c) VA 
examination reports from 1993; (d) the 
post-service VA treatment records, 
especially those dating from 1992 to 
1995, including surgical records; (e) 
letter from Yome Oshinowo, M.D., dated in 
1996; and (f) report from Jorge Cue, 
M.D., dated in 1998.

The examiner is asked to render the 
following opinions: 

(a) based on review of the inservice 
and postservice symptoms/findings, 
is it at least as likely as not that 
the veteran's preexisting left 
inguinal hernia and/or right 
inguinal hernia condition(s) 
underwent an increase in disability 
during service?

(b) if the veteran's preexisting 
left inguinal hernia and/or right 
inguinal hernia condition(s) 
underwent an increase in disability 
during service, is it indisputable 
that the increase was due to the 
natural progress of that condition?

Please discuss the right and left hernia 
conditions separately as appropriate.  
The medical rationale for all opinions 
expressed must be provided.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Thereafter, readjudicate the 
veteran's claim, with consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, provide him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.  

Thereafter, this case claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no further action until he is so informed; however, he 
is free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).  

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


